

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
 
STOCK APPRECIATION RIGHT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:                                                       
 
No. of Shares subject to Stock
Appreciation Right:                                                       
 
Exercise Price per
Share:                         $                                          
[FMV on Grant Date]
 
Grant
Date:                                                                                          
 
Expiration
Date:                                                                                    
 
Pursuant to the Unifirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Unifirst Corporation (the
“Company”) hereby grants to the Grantee named above during the period commencing
on the Grant Date and ending on the Expiration Date, a Stock Appreciation Right
(the “Stock Appreciation Right”) with respect to the number of shares of Common
Stock, par value $0.10 per share (the “Stock”) of the Company specified above at
the Exercise Price per Share specified above subject to the terms and conditions
set forth herein and in the Plan.  This Stock Appreciation Right entitles the
Grantee to the right to receive from the Company shares of Stock having a value
equal to the excess of the Fair Market Value of the Stock on the date of
exercise over the Exercise Price multiplied by the number of shares of Stock
with respect to which the Stock Appreciation Right shall have been exercised,
rounded down to the nearest whole share.
 
1. Exercisability Schedule.  No portion of this Stock Appreciation Right may be
exercised until such portion shall have become vested and exercisable.  Except
as set forth below, and subject to the discretion of the Administrator (as
defined in Section 2 of the Plan) to accelerate the exercisability schedule
hereunder, this Stock Appreciation Right shall be exercisable with respect to
the following number of shares of Stock subject to this Stock Appreciation Right
on the dates indicated:
 
Incremental Number of
Underlying Shares Exercisable
Exercisability Date
_____________ (100%)
[Fifth Anniversary of Grant Date]

 
Once exercisable, this Stock Appreciation Right shall continue to be exercisable
at any time or times prior to the close of business on the Expiration Date,
subject to the provisions hereof and of the Plan.
 
2. Manner of Exercise.
 
(a) The Grantee may exercise this Stock Appreciation Right by giving written
notice of exercise to the Company specifying the number of shares of Stock
underlying this Stock Appreciation Right to be exercised.  The Grantee shall
thereupon be entitled to receive, subject to Section 6 hereof, the largest whole
number of shares of Stock with a value closest to, but not in excess of, the
product of (i) the Fair Market Value of a share of Stock on the date of exercise
less the Exercise Price per share, multiplied by (ii) the number of shares of
Stock underlying the Stock Appreciation Right that is being exercised.
 
The transfer to the Grantee on the records of the Company or of the transfer
agent of such Shares of Stock will be contingent upon (i) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (ii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock pursuant to the exercise of Stock Appreciation Rights
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations.
 
(b) The shares of Stock issued upon exercise of this Stock Appreciation Right
shall be transferred to the Grantee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Grantee.  The Grantee shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Stock to be issued upon
exercise of to this Stock Appreciation Right unless and until this Stock
Appreciation Right shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Grantee,
and the Grantee’s name shall have been entered as the stockholder of record on
the books of the Company.  Thereupon, the Grantee shall have full voting,
dividend and other ownership rights with respect to the shares of Stock so
issued.
 
(c) The minimum number of shares with respect to which this Stock Appreciation
Right may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which this Stock Appreciation Right is being exercised is
the total number of shares subject to exercise under this Stock Appreciation
Right at the time.
 
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Appreciation Right shall be exercisable after the Expiration Date
hereof.
 
3. Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Appreciation Right may be subject to earlier termination as
set forth below.
 
(a) Termination Due to Death.  If the Grantee’s employment terminates by reason
of the Grantee’s death, any portion of this Stock Appreciation Right which was
vested and exercisable at the date of death may thereafter be exercised by the
Grantee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.
 
(b) Termination Due to Disability.  If the Grantee’s employment terminates by
reason of the Grantee’s disability (as determined by the Administrator), any
portion of this Stock Appreciation Right which was vested and exercisable at the
time of such termination may thereafter be exercised by the Grantee for a period
of 12 months from the date of termination or until the Expiration Date, if
earlier.
 
(c) Termination Due to Normal Retirement.  In connection with the Grantee’s
Normal Retirement, this Stock Appreciation Right shall be deemed to be fully
vested and exercisable as of the date of such Normal Retirement and shall
continue to be exercisable until the Expiration Date.
 
(d) Termination for Cause.  If the Grantee’s employment terminates for Cause,
any portion of this Stock Appreciation Right outstanding on such date shall
terminate immediately and be of no further force and effect.
 
(e) Other Termination.  If the Grantee’s employment terminates for any reason
other than the Grantee’s death, the Grantee’s disability, the Grantee’s Normal
Retirement or Cause, and unless otherwise determined by the Administrator, any
portion of this Stock Appreciation Right outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months from the date of termination or until the Expiration Date, if
earlier.  Any portion of this Stock Appreciation Right that is not exercisable
on the date of termination shall terminate immediately and be of no further
force or effect.
 
The Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.
 
4. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Appreciation Right shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.
 
5. Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Appreciation Right is exercisable, during the Grantee’s lifetime, only by
the Grantee, and thereafter, only by the Grantee’s legal representative or
legatee.
 
6. Tax Withholding.  The Grantee shall, not later than the date as of which the
exercise of this Stock Appreciation Right becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Grantee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
 
7. No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
 
8. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
UNIFIRST CORPORATION
 
By:                                                           
 Title:
 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:                                                                    
                     Grantee’s Signature
 


Grantee’s name and address:
                                                     
                                                     
                                                     
 
 
 
 

--------------------------------------------------------------------------------

 
